--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

NEITHER THIS NOTE NOR THE SECURITIES THAT ARE ISSUABLE TO THE LENDER UPON
CONVERSION HEREOF (COLLECTIVELY, THE "SECURITIES") HAVE BEEN REGISTERED UNDER
THE SECURITIES ACT OF 1933, AS AMENDED (THE “1933 ACT”), OR THE SECURITIES LAWS
OF ANY STATE OR OTHER JURISDICTION. NEITHER THE SECURITIES NOR ANY INTEREST OR
PARTICIPATION THEREIN MAY BE OFFERED FOR SALE, SOLD, TRANSFERRED OR ASSIGNED:
(I) IN THE ABSENCE OF (A) AN EFFECTIVE REGISTRATION STATEMENT FOR THE SECURITIES
UNDER THE 1933 ACT AND COMPLIANCE WITH APPLICABLE STATE SECURITIES LAWS, OR B)
AN OPINION OF COUNSEL, IN A FORM REASONABLY ACCEPTABLE TO THE ISSUER, THAT
REGISTRATION IS NOT REQUIRED UNDER THE 1933 ACT; OR (Il) UNLESS SOLD,
TRANSFERRED OR ASSIGNED PURSUANT TO RULE 144 UNDER THE 1933 ACT.

BY ACCEPTING THIS OBLIGATION, THE LENDER REPRESENTS AND WARRANTS THAT IT IS NOT
A UNITED STATES PERSON (OTHER THAN AN EXEMPT RECIPIENT DESCRIBED IN SECTION
6049(B)(4) OF THE INTERNAL REVENUE CODE AND REGULATIONS THEREUNDER) AND THAT IT
IS NOT ACTING FOR OR ON BEHALF OF A UNITES STATES PERSON (OTHER THAN AN EXEMPT
RECIPIENT DESCRIBED IN SECTION 6049(B)(4) OF THE INTERNAL REVENUE CODE AND THE
REGULATIONS THEREUNDER).

AMENDED AND RESTATED
SENIOR SECURED REVOLVING CONVERTIBLE PROMISSORY NOTE

Issuance Date: March 18, 2016 US$1,900,000

Effective Date:  March 18, 2016

FOR VALUE RECEIVED, THE PULSE BEVERAGE CORPORATION, a corporation incorporated
under the laws of the State of Nevada, whose address is 11680 N. Huron Street,
Northglenn, CO 80234 (the “Borrower”), promises to pay to the order of TCA
GLOBAL CREDIT MASTER FUND, LP (hereinafter, together with any holder hereof,
“Lender”), whose address is 3960 Howard Hughes Parkway, Suite 500, Las Vegas,
Nevada 89169, on or before November 6, 2016 or such later date as agreed upon
after the date hereof in a signed writing by the Lender (the “Revolving Loan
Maturity Date”), the lesser of: (i) One Million Nine Hundred Thousand and No/100
United States Dollars (US$1,900,000); or (ii) the aggregate principal amount
outstanding under and pursuant to that certain Senior Secured Revolving Credit
Facility Agreement, dated as of July 31, 2015 and effective as of November 6,
2015, as amended by amendment no. 1 thereto, dated as of the Effective Date
(“Amendment No. 1”), executed by and between the Borrower, as borrower, and the
Lender, as lender (as amended, restated, supplemented or modified from time to
time, the “Credit Agreement”), together with interest (computed on the actual
number of days elapsed on the basis of a 360 day year) on the aggregate
principal amount of all Revolving Loans outstanding from time to time, as
provided in the Credit Agreement. Capitalized words and phrases not otherwise
defined herein shall have the meanings assigned thereto in the Credit Agreement.

--------------------------------------------------------------------------------

This Amended and Restated Senior Secured Revolving Convertible Promissory Note
(this “Note”) amends, restates, replaces, and supersedes, in its entirely, that
certain Senior Secured Revolving Convertible Promissory Note, dated as of July
31, 2015 and effective as of November 6, 2015 (the “Original Note”), issued by
the Borrower in favor of the Lender, in the principal amount of Nine Hundred
Thousand and No/100 United States Dollars (US$900,000).  The obligations
contained in the Original Note shall be referred to herein as the “Original
Obligations”).  It is the intention of the Borrower and Lender that while this
Note amends, restates, replaces and supersedes the Original Note, in its
entirety, it is not in payment or satisfaction of the Original Obligations, but
rather is the substitute of one evidence of debt for another without any intent
to extinguish the old.  Should there be any conflict between any of the terms of
the Original Note, and the terms of this Note, the terms of this Note shall
control.  This Note is not a novation.

This Note evidences a portion of the aggregate Revolving Loans incurred by
Borrower under and pursuant to the Credit Agreement, to which reference is
hereby made for a statement of the terms and conditions under which the
Revolving Loan Maturity Date or any payment hereon may be accelerated. The
holder of this Note is entitled to all of the benefits and security provided for
in the Loan Documents, of even date herewith. All Revolving Loans shall be
repaid by Borrower, or any person liable for the payment of this Note, on the
Revolving Loan Maturity Date, unless payable sooner pursuant to the provisions
of the Credit Agreement.

Principal and interest shall be paid to Lender as set forth in the Credit
Agreement, or at such other place as the holder of this Note shall designate in
writing to Borrower. Each Revolving Loan made by Lender, and all payments on
account of the principal and interest thereof shall be recorded on the books and
records of Lender and the principal balance as shown on such books and records,
or any copy thereof certified by an officer of Lender, shall be rebuttable
presumptive evidence of the principal amount owing hereunder.

This Note is being issued in connection with Amendment No. 1 and is also secured
by the Security Agreements and all other Loan Documents.  All of the agreements,
conditions, covenants, provisions, representations, warranties and stipulations
contained in any of the Loan Documents which are to be kept and performed by the
Borrower or the Guarantors are hereby made a part of this Note to the same
extent and with the same force and effect as if they were fully set forth
herein, and the Borrower and the Guarantors covenant and agree to keep and
perform them, or cause them to be kept or performed, strictly in accordance with
their terms.

Except for such notices as may be required under the terms of the Credit
Agreement, the Borrower, or any person liable for the payment of this Note,
waives presentment, demand, notice, protest, and all other demands, or notices,
in connection with the delivery, acceptance, performance, default, or
enforcement of this Note, and assents to any extension or postponement of the
time of payment or any other indulgence.

Borrower shall be solely responsible for the payment of any and all documentary
stamps and other taxes applicable to the full face amount of this Note.

The Revolving Loan evidenced hereby has been made and/or issued and this Note
has been delivered at Lender's main office set forth above. This Note shall be
governed and 

--------------------------------------------------------------------------------

construed in accordance with the laws of the State of Nevada, in which state it
shall be performed, and shall be binding upon Borrower, or any person liable for
the payment of this Note, and its legal representatives, successors, and
assigns. Wherever possible, each provision of the Credit Agreement and this Note
shall be interpreted in such manner as to be effective and valid under
applicable law, but if any provision of the Credit Agreement or this Note shall
be prohibited by or be invalid under such law, such provision shall be
severable, and be ineffective to the extent of such prohibition or invalidity,
without invalidating the remaining provisions of the Credit Agreement or this
Note.

Nothing herein contained, nor in any instrument or transaction relating hereto,
shall be construed or so operate as to require the Borrower, or any person
liable for the payment of this Note, to pay interest in an amount or at a rate
greater than the highest rate permissible under applicable law. By acceptance
hereof, Lender hereby warrants and represents to Borrower that Lender has no
intention of charging a usurious rate of interest.  Should any interest or other
charges paid by Borrower, or any parties liable for the payments made pursuant
to this Note result in the computation or earning of interest in excess of the
highest rate permissible under applicable law, any and all such excess shall be
and the same is hereby waived by the holder hereof. Lender shall make
adjustments in the Note or Credit Agreement, as applicable, as necessary to
ensure that Borrower will not be required to pay further interest in excess of
the amount permitted by applicable law. All such excess shall be automatically
credited against and in reduction of the outstanding principal balance.  Any
portion of such excess which exceeds the outstanding principal balance shall be
paid by the holder hereof to the Lender and any parties liable for the payment
of this Note, it being the intent of the parties hereto that under no
circumstances shall Borrower, or any party liable for the payments hereunder, be
required to pay interest in excess of the highest rate permissible under
applicable law.

THE HOLDER IS A NON-U.S. PERSON AS THAT TERM IS DEFINED IN THE UNITED STATES
INTERNAL REVENUE CODE. IT IS HEREBY AGREED AND UNDERSTOOD THAT THE OBLIGATIONS
HEREUNDER MAY BE SOLD OR RESOLD ONLY TO NON­U.S. PERSONS. THE INTEREST PAYABLE
HEREUNDER IS PAYABLE ONLY OUTSIDE THE UNITED STATES. ANY U.S. PERSON WHO HOLDS
THIS OBLIGATION WILL BE SUBJECT TO LIMITATIONS UNDER THE UNITED STATES INCOME
TAX LAW.

At any time and from time to time while this Note is outstanding, this Note may
be, at the sole option of the Lender upon an Event of Default, convertible into
shares of the common stock, par value $0.00001 per share (the “Common Stock”) of
Borrower, in accordance with the terms and conditions set forth below.

(a)                Voluntary Conversion.  At any time while this Note is
outstanding, the Lender may, at its sole option upon an Event of Default,
convert all or any portion of the outstanding principal, accrued and unpaid
interest, and any other sums due and payable hereunder or under the Credit
Agreement (such total amount, the “Conversion Amount”) into shares of Common
Stock of the Borrower (the “Conversion Shares”) in an amount of shares equal to:
(i) the Conversion Amount (the numerator); divided by (ii) eighty-five percent
(85%) of the lowest daily volume weighted average price of the Borrower's
Common 

--------------------------------------------------------------------------------

Stock during the five (5) Business Days immediately prior to the Conversion
Date, which price shall be  indicated in the conversion notice (in the form
attached hereto as Exhibit A, the “Conversion Notice”) (the denominator) (the
“Conversion Price”). The Lender shall submit a Conversion Notice indicating the
Conversion Amount, the number of Conversion Shares issuable upon such
conversion, and where the Conversion Shares should be delivered.

(b)                  The Lender's Conversion Limitations. The Borrower shall not
affect any conversion of this Note, and the Lender shall not have the right to
convert any portion of this Note, to the extent that after giving effect to the
conversion set forth on the Conversion Notice submitted by the Lender, the
Lender (together with the Lender's Affiliates and any Persons acting as a group
together with the Lender or any of the Lender's Affiliates) would beneficially
own shares of Common Stock in excess of the Beneficial Ownership Limitation (as
defined herein). To ensure compliance with this restriction, prior to delivery
of any Conversion Notice, the Lender shall have the right to request that the
Borrower provide to the Lender a written statement of the percentage ownership
of the Borrower's Common Stock that would be beneficially owned by the Lender
and its Affiliates in the Borrower if the Lender converted such portion of this
Note then intended to be converted by Lender. The Borrower shall, within two (2)
Business Days of such request, provide Lender with the requested information in
a written statement, and the Lender shall be entitled to rely on such written
statement from the Borrower in issuing its Conversion Notice and ensuring that
its ownership of the Borrower's Common Stock is not in excess of the Beneficial
Ownership Limitation.  The restriction described in this Section may be waived
by Lender, in whole or in part, upon notice from the Lender to the Borrower to
increase such percentage.

For purposes of this Note, the “Beneficial Ownership Limitation” shall be 4.99%
of the number of shares of Common Stock outstanding immediately after giving
effect to the issuance of shares of Common Stock issuable upon conversion of
this Note.  The limitations contained in this Section shall apply to a successor
holder of this Note.  For purposes of this Note, “Person” means an individual, a
limited liability company, a partnership, a joint venture, a corporation, a
trust, an unincorporated organization or a government or any department or
agency thereof.

(c)                Mechanics of Conversion.  The conversion of this Note shall
be conducted in the following manner:

(1)                  To convert this Note into shares of Common Stock on any
date set forth in the Conversion Notice by the Lender (the “Conversion Date”),
the Lender shall transmit by facsimile or electronic mail (or otherwise deliver)
a copy of the fully executed Conversion Notice to the Borrower (or, under
certain circumstances as set forth below, by delivery of the Conversion Notice
to the Borrower's transfer agent).

(2)                      Upon receipt by the Borrower of a copy of a Conversion
Notice, the Borrower shall as soon as practicable, but in no event later than
two (2) Business Days after receipt of such Conversion Notice, send, via
facsimile or electronic mail (or otherwise deliver) a confirmation of receipt of
such Conversion Notice (the “Conversion Confirmation”) to the Lender indicating
that the Borrower will process such Conversion Notice in accordance with the
terms herein. In the event the Borrower fails to issue its Conversion
Confirmation within said

--------------------------------------------------------------------------------

two (2) Business Day time period, the Lender shall have the absolute and
irrevocable right and authority to deliver the fully executed Conversion Notice
to the Borrower's transfer agent, and pursuant to the terms of the Credit
Agreement, the Borrower's transfer agent shall issue the applicable Conversion
Shares to Lender as hereby provided. Within five (5) Business  Days after the
date of the Conversion Confirmation (or the date of the Conversion Notice, if
the Borrower tails to issue the Conversion Confirmation), provided that the
Borrower's transfer agent is participating in the Depository Trust Company’s
(“DTC”) Fast Automated Securities Transfer (“FAST”) program, the Borrower shall
cause the transfer agent to (or, if for any reason the Borrower fails to
instruct or cause its transfer agent to so act, then pursuant to the Credit
Agreement, the Lender may request and require the Borrower's transfer agent to)
electronically transmit the applicable Conversion Shares to which the Lender
shall be entitled by crediting the account of the Lender's prime broker with DTC
through its Deposit Withdrawal Agent Commission (“DWAC”) system, and provide
proof satisfactory to the Lender of such delivery. In the event that the
Borrower's transfer agent is not participating in the DTC FAST program and is
not otherwise DWAC eligible, within five (5) Business Days after the date of the
Conversion Confirmation (or the date of the Conversion Notice, if the Borrower
fails to issue the Conversion Confirmation), the Borrower shall instruct and
cause its transfer agent to (or, if for any reason the Borrower fails to
instruct or cause its transfer agent to so act, then pursuant to the Credit
Agreement, the Lender may request and require the Borrower's transfer agent to)
issue and surrender to a nationally recognized overnight courier for delivery to
the address specified in the Conversion Notice, a certificate, registered in the
name of the Lender, or its designees, for the number of Conversion Shares to
which the Lender shall be entitled. To effect conversions hereunder, the Lender
shall not be required to physically surrender this Note to the Borrower unless
the entire principal amount of this Note, plus all accrued and unpaid interest
thereon, has been so converted. Conversions hereunder shall have the effect of
lowering the outstanding principal amount of this Note in an amount equal to the
applicable Conversion Amount. The Lender and the Borrower shall maintain records
showing the principal amount(s) converted and the date of such conversion(s).
The Lender, and any assignee by acceptance of this Note, acknowledge and agree
that, by reason of the provisions of this paragraph, following conversion of a
portion of this Note, the unpaid and unconverted principal amount of this Note
may be less than the amount stated on the face hereof.

(3)                  The Person(s) entitled to receive the shares of Common
Stock issuable upon a conversion of this Note shall be treated for all purposes
as the record holder(s) of such shares of Common Stock as of the Conversion
Date.

(4)               If in the case of any Conversion Notice, the certificate or
certificates are not delivered to or as directed by the Lender by the date
required hereby, the Lender shall be entitled to elect by written notice to the
Borrower at any time on or before its receipt of such certificate or
certificates, to rescind such Conversion Notice, in which event the Borrower
shall promptly return to the Lender any original  Note delivered to the Borrower
and the Lender shall promptly return to the Borrower the Common Stock
certificates representing the principal amount of this Note unsuccessfully
tendered  for conversion to the Borrower.

(5)                  The Borrower's obligations to issue and deliver the
Conversion Shares upon conversion of this Note in accordance with the terms
hereof are absolute and unconditional, irrespective of any action or inaction by
the Lender to enforce the same, any

--------------------------------------------------------------------------------

waiver or consent with respect to any provision hereof, the recovery of any
judgment against any person or entity or any action to enforce the same, or any
setoff, counterclaim, recoupment, limitation or termination, or  any breach or
alleged breach by the Lender or any other person or entity of any obligation to 
the Borrower or any violation or alleged violation of law by the Lender or any
other person or entity, and irrespective of any other circumstance which might
otherwise limit such obligation of the Borrower to the Lender in connection with
the issuance of such Conversion Shares; provided, however, that such delivery
shall not operate as a waiver by the Borrower of any such action the Borrower
may have against the Lender. In the event the Lender of this Note shall elect to
convert any or all of the outstanding principal amount hereof and accrued but
unpaid interest thereon in accordance with the terms of this Note, the Borrower
may not refuse conversion based on any claim that the Lender or anyone
associated or affiliated with the Lender has been engaged in any violation of
law, agreement or for any other reason, unless an injunction from a court, on
notice to Lender, restraining and or enjoining conversion of all or part of this
Note shall have been sought and obtained, and the Borrower posts a surety bond
for the benefit of the Lender in the amount of 150% of the outstanding principal
amount of this Note, which is subject to the injunction, which bond shall remain
in effect until the completion of arbitration/litigation of the underlying
dispute and the proceeds of which shall be payable to such Lender to the extent
it obtains judgment.  In the absence of such injunction, the Borrower shall
issue Conversion Shares upon a properly noticed conversion.  If the Borrower
fails for any reason to deliver to the Lender such certificate or certificates
representing Conversion Shares pursuant to timing and delivery requirements of
this Note, the Borrower shall pay to such Lender, in cash, as liquidated damages
and not as a penalty, for each $1,000 of principal amount being converted, $1.00
per day for each day after the date by which such certificates should have been
delivered until such certificates are delivered. Nothing herein shall limit a
Lender's right to pursue actual damages or declare an Event of Default pursuant
to the Credit Agreement, this Note or any agreement securing the indebtedness
under this Note for the Borrower's failure to deliver Conversion Shares within
the period specified herein and such Lender shall have the right to pursue all
remedies available to it hereunder, at law or in equity, including, without
limitation, a decree of specific performance and/or injunctive relief. The
exercise of any such rights shall not prohibit the Lender from seeking to
enforce damages pursuant to any other Section hereof or under applicable law.
Nothing herein shall prevent the Lender from having the Conversion Shares issued
directly by the Borrower's transfer agent in accordance with the Credit
Agreement, in the event for any reason the Borrower fails to issue or deliver,
or cause its transfer agent to issue and deliver, the Conversion Shares to the
Lender upon exercise of Lender's conversion rights hereunder.

(6)                   The issuance of certificates for shares of the Common
Stock on conversion of this Note shall be made without charge to the Lender
hereof for any documentary stamp or similar taxes, or any other issuance or
transfer fees of any nature or kind that may be payable in respect of the issue
or delivery of such certificates, any such taxes or fees, if payable, to be paid
by the Borrower.

(7)                   Borrower shall take all action reasonably necessary to at
all times have authorized, and reserved for the purpose of issuance, such number
of shares of Common Stock as shall be necessary to effect the full conversion of
the Note in accordance with its terms (the “Share Reserve”).  If at any time the
Share Reserve is insufficient to effect the full conversion 

--------------------------------------------------------------------------------

of the Note then outstanding, Borrower shall increase the Share Reserve
accordingly.  If Borrower does not have sufficient authorized and unissued
shares of Common Stock available to increase the Share Reserve, Borrower shall
call and hold a special meeting of the shareholders within forty-five (45) days
of such occurrence, or take action by the written consent of the holders of a
majority of the outstanding shares of Common Stock, if possible, for the sole
purpose of increasing the number of shares authorized to an amount of shares
equal to three (3) times the Conversion Shares.  Borrower’s management shall
recommend to the shareholders to vote in favor of increasing the number of
shares of Common Stock authorized.

(d)                Adjustments to Conversion Price.

(1)                    If the Borrower, at any time while this Note is
outstanding: (i) pays a stock dividend or otherwise makes a distribution or
distributions payable in shares of Common Stock on outstanding shares of Common
Stock, (ii) subdivides outstanding shares of Common Stock into a larger number
of shares, (iii) combines (including by way of a reverse stock split)
outstanding shares of Common Stock into a smaller number of shares, or (iv)
issues, in the event of a reclassification of shares of Common Stock, any shares
of capital stock of the Borrower, then the Conversion Price shall be multiplied
by a fraction, the numerator of which shall be the number of shares of Common
Stock (excluding any treasury shares of the Borrower) outstanding immediately
before such event, and the denominator of which shall be the number of shares of
Common Stock outstanding immediately after such event. Any adjustment made
pursuant to this Section shall become effective immediately after the record
date for the determination of stockholders entitled to receive such dividend or
distribution and shall become effective immediately after the effective date in
the case of a subdivision, combination, or re-classification.

(2)                    If, at any time while this Note is outstanding: (i) the
Borrower effects any merger or consolidation of the Borrower with or into
another Person, (ii) the Borrower effects any sale of all or substantially all
of its assets in one transaction or a series of related transactions, (iii) any
tender offer or exchange offer (whether by the Borrower or another Person) is
completed pursuant to which holders of Common Stock are permitted  to tender or
exchange their shares for other securities, cash or property, or (iv) the
Borrower effects any reclassification of the Common Stock or any compulsory
share exchange pursuant to which the Common Stock is effectively converted into
or exchanged for other securities, cash or property (in any such case, a
“Fundamental Transaction”), then upon any subsequent conversion of this Note,
the Lender shall have the right to receive, for each Conversion Share that would
have been issuable upon such conversion immediately prior to the occurrence of
such Fundamental Transaction, the same kind and amount of securities, cash or
property as it would have been entitled to receive upon the occurrence of such
Fundamental Transaction if it had been, immediately prior to such Fundamental
Transaction, the holder of one (1) share of Common  Stock (the “Alternate
Consideration”). For purposes of any such conversion, the determination of the
Conversion Price shall be appropriately adjusted to apply to such Alternate
Consideration based on the amount of Alternate Consideration issuable in respect
of one (1) share of Common Stock in such Fundamental Transaction, and the
Borrower shall apportion the Conversion Price among the Alternate Consideration
in a reasonable manner reflecting the relative value of any different components
of the Alternate Consideration. If 

--------------------------------------------------------------------------------

holders of Common Stock are given any choice as to the securities, cash or
property to be received in a Fundamental Transaction, then the Lender shall be
given the same choice as to the Alternate Consideration it receives upon any
conversion of this Note following such Fundamental Transaction. To the extent
necessary to effectuate the foregoing provisions, any successor to the Borrower
or surviving entity in such Fundamental Transaction shall issue to the Lender a
new note consistent with the foregoing provisions and evidencing the Lender's
right to convert such note into Alternate Consideration. The terms of any
agreement pursuant to which a Fundamental Transaction is effected shall include
terms requiring any such successor or surviving entity to comply with the
provisions of this Section and insuring that this Note (or any such replacement
security) will be similarly adjusted upon any subsequent transaction analogous
to a Fundamental Transaction.

(3)                   Whenever the Conversion Price is adjusted pursuant to any
provision of this Note, the Borrower shall promptly deliver to Lender a notice
setting forth the Conversion Price after such adjustment and setting forth a
brief statement of the facts requiring such adjustment.

(4)                   If: (A) the Borrower shall declare a dividend (or any
other distribution in whatever form) on the Common Stock, (B) the Borrower shall
declare a special nonrecurring cash dividend on or a redemption of the Common
Stock, (C) the Borrower shall authorize the granting to all holders of  the
Common Stock of rights or warrants  to subscribe for or purchase any shares of
capital stock of any class or of any rights, (D) the approval of any
stockholders of the Borrower shall be required in connection with any
reclassification of the Common Stock, any  consolidation  or merger to which the
Borrower is a party, any sale or transfer of all or substantially all of the
assets of the Borrower, of any compulsory share exchange whereby  the  Common
Stock is converted into other securities, cash or property, or (E) the Borrower
shall authorize the voluntary or involuntary dissolution, liquidation or winding
up of the affairs of the Borrower, then, in each case, the Borrower shall cause
to be filed at each office or agency maintained for the purpose of conversion of
this Note, and shall cause to be delivered to the Lender at its last address as
it shall appear upon the Borrower's records, at least twenty (20) calendar days
prior to the applicable record or effective date hereinafter specified, a notice
stating: (x) the date on which a record is to be taken for the purpose of such
dividend, distribution, redemption, rights or warrants, or if a record is not to
be taken, the date as of which the holders of the Common Stock of record to be
entitled to such dividend, distributions, redemption, rights or warrants are to
be determined, or (y) the date on which such reclassification, consolidation,
merger, sale, transfer or share exchange is expected to become effective or
close, and the date as of which it is expected that holders of the Common Stock
of record shall be entitled to exchange their shares of the Common Stock for
securities, cash or other property deliverable upon such reclassification,
consolidation, merger, sale, transfer or share exchange, provided that the
failure to deliver such notice or any defect therein or in the delivery thereof
shall not affect the validity of the corporate action required to be specified
in such notice. The Lender is entitled to convert this Note during the 10-day
period commencing on the date of such notice through the effective date of the
event triggering such notice.

(e)                Make-Whole Rights. Upon liquidation by the Lender of
Conversion Shares issued pursuant to a Conversion Notice, provided that the
Lender realizes a net amount from such liquidation equal to less than the
Conversion Amount specified in the relevant Conversion 

--------------------------------------------------------------------------------

Notice (such net realized amount, the “Realized Amount”), the Company shall
issue to the Lender additional shares of the Company’s Common Stock equal to:
(i) the Conversion Amount specified in the relevant Conversion Notice; minus
(ii) the Realized Amount, as evidenced by a reconciliation statement from the
Lender (a “Sale Reconciliation”) showing the Realized Amount from the sale of
the Conversion Shares; divided by (iii) the average volume weighted average
price of the Company’s Common Stock during the five (5) Business Days
immediately prior to the date upon which the Lender delivers notice (the
“Make-Whole Notice”) to the Company that such additional shares are requested by
the Lender (the “Make-Whole Stock Price”) (such number of additional shares to
be issued, the “Make-Whole Shares”). Upon receiving the Make-Whole Notice and
Sale Reconciliation evidencing the number of Make-Whole Shares requested, the
Company shall instruct its transfer agent to issue certificates representing the
Make-Whole Shares, which Make-Whole Shares shall be issued and delivered in the
same manner and within the same time frames as set forth herein. The Make-Whole
Shares, when issued, shall be deemed to be validly issued, fully paid, and
non-assessable shares of the Company’s Common Stock. Following the sale of the
Make-Whole Shares by the Lender: (i) in the event that the Lender receives net
proceeds from such sale which, when added to the Realized Amount from the prior
relevant Conversion Notice, is less than the Conversion Amount specified in the
relevant Conversion Notice, the Lender shall deliver an additional Make-Whole
Notice to the Company following the procedures provided previously in this
paragraph, and such procedures and the delivery of Make-Whole Notices and
issuance of Make-Whole Shares shall continue until the Conversion Amount has
been fully satisfied; and (ii) in the event that the Lender received net
proceeds from the sale of Make-Whole Shares in excess of the Conversion Amount
specified in the relevant Conversion Notice, such excess amount shall be applied
to satisfy any and all amounts owed hereunder in excess of the Conversion Amount
specified in the relevant Conversion Notice.

[-signature page follows-]

--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the Borrower has executed this Note as of the date set forth
above.

 

THE PULSE BEVERAGE CORPORATION

By: ______________________________
Name:  Robert E. Yates
Title:  Chief Executive Officer



STATE OF ________________   )   )  SS. COUNTY OF ______________  )

            The undersigned, a Notary Public in and for the said County, in the
State aforesaid, DO HEREBY CERTIFY that Robert E. Yates, Chief Executive Officer
of The Pulse Beverage Corporation, a Nevada corporation, who is personally known
to me to be the same person whose name is subscribed to the foregoing, appeared
before me this day in person and acknowledged that he/she signed and delivered
the said instrument as his/her own free and voluntary act and as the free and
voluntary act of said corporation, for the uses and purposes therein set forth.

            GIVEN under my hand and notarial seal this _____ day of
________________, 20____.

 

______________________________________
                                            Notary Public

                      My Commission Expires:

______________________________________

[Signature Page to Revolving Promissory Note]

--------------------------------------------------------------------------------

EXHIBIT A

NOTICE OF CONVERSION

            The undersigned hereby elects to convert principal and/or interest
under the Amended and Restated Senior Secured Revolving Convertible Promissory
Note (the “Note”) of The Pulse Beverage Corporation, a corporation incorporated
under the laws of the State of Nevada (the “Company”), into shares of common
stock, par value $0.00001 per share (the “Common Shares”), of the Company in
accordance with the conditions of the Note, as of the date written below.

            Based solely on information provided by the Company to Lender, the
undersigned represents and warrants to the Company that its ownership of the
Common Shares does not exceed the Beneficial Ownership Limitation as specified
under the Note.

Conversion Calculations   Effective Date of Conversion:   
______________________________ Principal Amount and/or Interest to be
Converted:  ______________________________ Number of Common Shares to be
Issued:  ______________________________

[HOLDER]

 

By:                                                          

Name:                                                     

Title:                                                       

Address:                                                 

                                                                

4820-9660-0111, v.  1

--------------------------------------------------------------------------------